DETAILED ACTION
Pending Claims
Claims 1, 5, 6, and 8-23 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 2 and 7 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been rendered moot by the cancellation of these claims.
The rejection of claims 2 and 7 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Bestmann et al. (DE 19857697 A1) has been rendered moot by the cancellation of these claims.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been rendered moot by the cancellation of this claim.
The rejection of claims 6 and 13-15 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been overcome by amendment.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Bestmann et al. (DE 19857697 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 6 and 13-15 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Bestmann et al. (DE 19857697 A1) has been overcome by amendment.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been rendered moot by the cancellation of this claim.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Bestmann et al. (DE 19857697 A1) has been rendered moot by the cancellation of this claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8-17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”).
Claims 1, 5, 6, 8-16, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Bestmann et al. (DE 19857697 A1).
Claims 1, 5, 6, and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”).
Regarding claims 1, 5, 8-12, 16-18, and 20, Arai et al. disclose: (1 & 16) an epoxy resin composition (Abstract; Examples 1-30 in Tables 1-3) comprising: 
[A]: reactive diluent having a structure represented by following general formula (4) and having a viscosity of 2 Pass or less at 25oC
 
    PNG
    media_image1.png
    114
    412
    media_image1.png
    Greyscale

wherein in the general formula (4), R3 and R4 each independently represent at least one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a trifluoromethyl group and a nitro group; and X3 represents one selected from the group consisting of -O-, -S-, -CO-, -C(=O)O- and -SO2- (Examples 1-30 in Tables 1-3; paragraphs 0108-0110);
[B]: trifunctional or higher functional epoxy resin (Examples 1-30 in Tables 1-3; paragraphs 0114-0117); and 
at least one amine-based hardener (Examples 1-30 in Tables 1-3; paragraphs 0122-0123);
(5) wherein a content of component [A] is 10 to 50 parts by mass and a content of component [B] is 50 to 90 parts by mass based on 100 parts by mass of a total amount of epoxy resins (Examples 1-5 & 7-30 in Tables 1-3); (20) wherein a content of component [B] is 60 to 80 parts by mass based on 100 parts by mass of a total amount of epoxy Resins (Examples 1-4, 7, 9, 11, 13, 18, 19, & 21-28 in Tables 1-3);
(8) wherein component [B] is at least one selected from the group consisting of epoxy resins represented by following general formula (9):

    PNG
    media_image2.png
    132
    404
    media_image2.png
    Greyscale

wherein in the general formula (9), R12 to R15 each independently represent one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, and a halogen atom; and X4 represents one selected from the group consisting of -CH2-, -O-, -S-, -CO-, -C(=O)O-, -SO2-, -CH(CH3)-, -C(CH3)2- and -CONH- (Examples 1-10 & 15-30 in Tables 1-3; paragraphs 0114 & 0117);
(9) further comprising a thermoplastic resin (component [D]) (Examples 21-30 in Table 3; paragraphs 0124-0128);
(10) a prepreg obtained by impregnating a reinforced fiber with the epoxy resin composition (Abstract; paragraphs 0134 & 0136-0139); (11) a fiber-reinforced composite material obtained by curing the prepreg (Abstract; paragraphs 0134 & 0136-0139); and
(12) fiber-reinforced composite material comprising a cured resin obtained by curing the epoxy resin composition and a reinforced fiber (Abstract; paragraphs 0134 & 0136-0139).
(1) [C]: at least one amine-based hardener selected from the group consisting of an amine-based hardener having a structure represented by following general formula (2) and an amine-based hardener having a structure represented by following general formula (3):

    PNG
    media_image3.png
    73
    394
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    133
    385
    media_image4.png
    Greyscale

wherein in the general formula (2), R1 represents a hydrocarbon group with a carbon number of 2 to 4; and in the general formula (3), R2 represents a hydrogen atom or an amino group; (17) an amine-based hardener having a structure represented by general formula (3); and (18) wherein R2 in the general formula (3) is an amino group.
Hergenrother et al. (see Abstract), Bestmann et al. (see Abstract; paragraphs 0005 & 0029), and Jain et al. (see Abstract and Introduction on page 6) disclose similar epoxy based composites suitable for aerospace applications.  
Hergenrother et al. (see diamine “3” in section 3.1.1. on page 5015 and section 3.3.1. on page 5017; Scheme 1 on page 5016; Table 1 on page 5017) demonstrate that the amine-(1 & 17) is recognized in the art as an alternative aromatic amine hardener for this type of system.  
Bestmann et al. (see Abstract; paragraphs 0013-0020 of the Machine translation – corresponding to page 3, line 28 through page 4, line 22) demonstrate that the amine-based hardener of formula (2) in claim (1) is recognized in the art as an alternative aromatic amine hardener for this type of system.  
Jain et al. (see Abstract; amines “B” and “T” on page 7; pages 8-15) demonstrate that the amine based hardener of formula (2) in claim (1) and the amine based hardener of formula (3) in claims (1, 17 & 18) are recognized in the art as an alternative aromatic amine hardeners for this type of system.
Hergenrother et al., Bestmann et al., and Jain et al. all teach that these amine-based hardeners have the added benefit of enhancing the flame-retardant characteristics of this type of epoxy based composite.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and composite materials of Arai et al. with the instantly claimed amine-based hardener because: (a) the epoxy-based composite materials of Arai et al. are used to form structural composites, including aerospace composites; (b) the exemplary embodiments of Arai et al. are formulated with an amine hardener, specifically an aromatic amine hardener; (c) Hergenrother et al., Bestmann et al., and Jain et al. disclose similar epoxy based composites suitable for aerospace applications; (d) Hergenrother et al. demonstrate that the amine-based hardener of formula (3) in claims (1 & 17) is recognized in the art as an alternative aromatic amine hardener for this type of system; (e) Bestmann et al. demonstrate that the amine-based hardener of formula (2) in claim (1) is (1) and the amine based hardener of formula (3) in claims (1, 17 & 18) are recognized in the art as an alternative aromatic amine hardeners for this type of system; and (g) Hergenrother et al., Bestmann et al., and Jain et al. all teach that these amine-based hardeners have the added benefit of enhancing the flame-retardant characteristics of this type of epoxy based composite.
Regarding claim 19, the combined teachings of {Arai et al. & Hergenrother et al.}, the combined teachings of {Arai et al. & Bestmann et al.}, and the combined teachings of {Arai et al. & Jain et al.} are as set forth above and incorporated herein.  They fail to explicitly disclose: (19) wherein a content of component [C] is 1.0 to 5.0% by mass as the phosphorus atom content in the epoxy resin composition.  Rather: the exemplary embodiments of Arai et al. contain, on average, about 33 mass% of hardener; the hardener of Hergenrother et al. has a phosphorus content of about 10% by mass; the hardeners of Bestmann et al. have a phosphorus content of about 12% by mass; and the hardeners of Jain et al. have a phosphorus content of about 10% to 12% by mass.  Accordingly, the skilled artisan would have expected an overall phosphorus content within the claimed range (1.0 to 5.0% by mass) when substituting the hardener of Arai et al. with the phosphorus-containing amines of Hergenrother et al., Bestmann et al., and Jain et al.
Regarding claims 6, 13-15, and 21-23, the combined teachings of {Arai et al. & Hergenrother et al.}, the combined teachings of {Arai et al. & Bestmann et al.}, and the combined teachings of {Arai et al. & Jain et al.} are as set forth above and incorporated herein to obviously satisfy claims (6, 13-15 & 21-23).

Claims 1, 5, 8-12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”).
Claims 1, 5, 8-12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Bestmann et al. (DE 19857697 A1).
Claims 1, 5, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”).
Regarding claims 1, 5, 8-12, 16-18, and 20, Goto et al. disclose: (1 & 16) an epoxy resin composition (Abstract; Examples 3-6 & 9 in Table 1) comprising: 
[A]: reactive diluent having a structure represented by following general formula (7) and having a viscosity of 2 Pass or less at 25oC

    PNG
    media_image5.png
    108
    363
    media_image5.png
    Greyscale

wherein in the general formula (7), R7 and R8 each independently represent at least one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a trifluoromethyl group and a nitro group, with the proviso that both of R7 and R8 are not hydrogen atoms (Examples 3-6 & 9 in Table 1; paragraph 0139);
[B]: trifunctional or higher functional epoxy resin (Examples 3-6 & 9 in Table 1; paragraph 0134); and 
at least one amine-based hardener (Examples 3-6 & 9 in Table 1; paragraphs 0145-0146);
(5) wherein a content of component [A] is 10 to 50 parts by mass and a content of component [B] is 50 to 90 parts by mass based on 100 parts by mass of a total amount of epoxy resins (Examples 3-6 & 9 in Table 1); (20) wherein a content of component [B] is 60 to 80 parts by mass based on 100 parts by mass of a total amount of epoxy Resins (Example 3 in Table 1);
(8) wherein component [B] is at least one selected from the group consisting of epoxy resins represented by following general formula (9):

    PNG
    media_image2.png
    132
    404
    media_image2.png
    Greyscale

wherein in the general formula (9), R12 to R15 each independently represent one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, and a halogen atom; and X4 represents one selected from the group consisting of -CH2-, -O-, -S-, -CO-, -C(=O)O-, -SO2-, -CH(CH3)-, -C(CH3)2- and -CONH- (Examples 3-6 & 9 in Table 1; paragraph 0134);
(9) further comprising a thermoplastic resin (component [D]) (Examples 3-6 & 9 in Table 1; paragraphs 0147-0159);
(10) a prepreg obtained by impregnating a reinforced fiber with the epoxy resin composition (Abstract; paragraphs 0191 & 0187); (11) a fiber-reinforced composite material obtained by curing the prepreg (Abstract; paragraphs 0191 & 0187); and
(12) fiber-reinforced composite material comprising a cured resin obtained by curing the epoxy resin composition and a reinforced fiber (Abstract; paragraphs 0191 & 0187).
(1) [C]: at least one amine-based hardener selected from the group consisting of an amine-based hardener having a structure represented by following general formula (2) and an amine-based hardener having a structure represented by following general formula (3):

    PNG
    media_image3.png
    73
    394
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    133
    385
    media_image4.png
    Greyscale

wherein in the general formula (2), R1 represents a hydrocarbon group with a carbon number of 2 to 4; and in the general formula (3), R2 represents a hydrogen atom or an amino group; (17) an amine-based hardener having a structure represented by general formula (3); and (18) wherein R2 in the general formula (3) is an amino group.
Hergenrother et al. (see Abstract), Bestmann et al. (see Abstract; paragraphs 0005 & 0029), and Jain et al. (see Abstract and Introduction on page 6) disclose similar epoxy based composites suitable for aerospace applications.  
Hergenrother et al. (see diamine “3” in section 3.1.1. on page 5015 and section 3.3.1. on page 5017; Scheme 1 on page 5016; Table 1 on page 5017) demonstrate that the amine-(1 & 17) is recognized in the art as an alternative aromatic amine hardener for this type of system.  
Bestmann et al. (see Abstract; paragraphs 0013-0020 of the Machine translation – corresponding to page 3, line 28 through page 4, line 22) demonstrate that the amine-based hardener of formula (2) in claim (1) is recognized in the art as an alternative aromatic amine hardener for this type of system.  
Jain et al. (see Abstract; amines “B” and “T” on page 7; pages 8-15) demonstrate that the amine based hardener of formula (2) in claim (1) and the amine based hardener of formula (3) in claims (1, 17 & 18) are recognized in the art as an alternative aromatic amine hardeners for this type of system.
Hergenrother et al., Bestmann et al., and Jain et al. all teach that these amine-based hardeners have the added benefit of enhancing the flame-retardant characteristics of this type of epoxy based composite.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and composite materials of Goto et al. with the instantly claimed amine-based hardener because: (a) the epoxy-based composite materials of Goto et al. are used to form structural composites, including aerospace composites; (b) the exemplary embodiments of Goto et al. are formulated with an amine hardener, specifically an aromatic amine hardener; (c) Hergenrother et al., Bestmann et al., and Jain et al. disclose similar epoxy based composites suitable for aerospace applications; (d) Hergenrother et al. demonstrate that the amine-based hardener of formula (3) in claims (1 & 17) is recognized in the art as an alternative aromatic amine hardener for this type of system; (e) Bestmann et al. demonstrate that the amine-based hardener of formula (2) in claim (1) is (1) and the amine based hardener of formula (3) in claims (1, 17 & 18) are recognized in the art as an alternative aromatic amine hardeners for this type of system; and (g) Hergenrother et al., Bestmann et al., and Jain et al. all teach that these amine-based hardeners have the added benefit of enhancing the flame-retardant characteristics of this type of epoxy based composite.
Regarding claim 19, the combined teachings of {Goto et al. & Hergenrother et al.}, the combined teachings of {Goto et al. & Bestmann et al.}, and the combined teachings of {Goto et al. & Jain et al.} are as set forth above and incorporated herein.  They fail to explicitly disclose: (19) wherein a content of component [C] is 1.0 to 5.0% by mass as the phosphorus atom content in the epoxy resin composition.  Rather: the exemplary embodiments of Goto et al. contain, on average, about 24 mass% of hardener; the hardener of Hergenrother et al. has a phosphorus content of about 10% by mass; the hardeners of Bestmann et al. have a phosphorus content of about 12% by mass; and the hardeners of Jain et al. have a phosphorus content of about 10% to 12% by mass.  Accordingly, the skilled artisan would have expected an overall phosphorus content within the claimed range (1.0 to 5.0% by mass) when substituting the hardener of Goto et al. with the phosphorus-containing amines of Hergenrother et al., Bestmann et al., and Jain et al.

Claims 1, 5, 8, 10-12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”).
Claims 1, 5, 8, 10-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Bestmann et al. (DE 19857697 A1).
Claims 1, 5, 8, 10-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”).
Regarding claims 1, 5, 8, 10-12, 17, 18, and 20, Hefner, Jr. et al. disclose: (1) an epoxy resin composition (Abstract; paragraphs 0006-0009 & 0043-0045) comprising: 
[A]: reactive diluent having a structure represented by following general formula (8) and having a viscosity of 2 Pass or less at 25oC

    PNG
    media_image6.png
    86
    448
    media_image6.png
    Greyscale

wherein in the general formula (8), R9 and R10 each independently represent a direct bond, an alkylene group with a carbon number of 1 to 8, a phenylene group or a cyclohexylene group; and R" represents one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a trifluoromethyl group and a nitro group (paragraphs 0015-0025);
[B]: trifunctional or higher functional epoxy resin (paragraph 0027: see triglycidyl ethers, polyglycidyl ethers, tetraglycidyl amines); and 
at least one amine-based hardener (paragraphs 0046-0054, particularly paragraphs 0047-0048);
(5) wherein a content of component [A] is 10 to 50 parts by mass and a content of component [B] is 50 to 90 parts by mass based on 100 parts by mass of a total amount of epoxy (20) wherein a content of component [B] is 60 to 80 parts by mass based on 100 parts by mass of a total amount of epoxy Resins (paragraph 0042);
(8) wherein component [B] is at least one selected from the group consisting of epoxy resins represented by following general formula (9):

    PNG
    media_image2.png
    132
    404
    media_image2.png
    Greyscale

wherein in the general formula (9), R12 to R15 each independently represent one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, and a halogen atom; and X4 represents one selected from the group consisting of -CH2-, -O-, -S-, -CO-, -C(=O)O-, -SO2-, -CH(CH3)-, -C(CH3)2- and -CONH- (paragraph 0027: see tetraglycidyl amines);
(10) a prepreg obtained by impregnating a reinforced fiber with the epoxy resin composition (paragraphs 0064, 0070 & 0075); (11) a fiber-reinforced composite material obtained by curing the prepreg (paragraphs 0064, 0067-0070 & 0075); and
(12) fiber-reinforced composite material comprising a cured resin obtained by curing the epoxy resin composition and a reinforced fiber (paragraphs 0064, 0067-0070 & 0075).
The epoxy-based composite materials of Hefner, Jr. et al. are used to form structural composites (see paragraphs 0064 & 0075).  The amine hardeners of Hefner, Jr. et al. include aromatic amine hardeners (see paragraph 0048).  They fail to disclose: (1) [C]: at least one amine-based hardener selected from the group consisting of an amine-based hardener having a 

    PNG
    media_image3.png
    73
    394
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    133
    385
    media_image4.png
    Greyscale

wherein in the general formula (2), R1 represents a hydrocarbon group with a carbon number of 2 to 4; and in the general formula (3), R2 represents a hydrogen atom or an amino group (17) an amine-based hardener having a structure represented by general formula (3); and (18) wherein R2 in the general formula (3) is an amino group.
Hergenrother et al. (see Abstract), Bestmann et al. (see Abstract; paragraphs 0005 & 0029), and Jain et al. (see Abstract and Introduction on page 6) disclose similar epoxy based composites.  
Hergenrother et al. (see diamine “3” in section 3.1.1. on page 5015 and section 3.3.1. on page 5017; Scheme 1 on page 5016; Table 1 on page 5017) demonstrate that the amine-based hardener of formula (3) in claims (1 & 17) is recognized in the art as an alternative aromatic amine hardener for this type of system.  
Bestmann et al. (see Abstract; paragraphs 0013-0020 of the Machine translation – corresponding to page 3, line 28 through page 4, line 22) demonstrate that the amine-based hardener of formula (2) in claim (1)
Jain et al. (see Abstract; amines “B” and “T” on page 7; pages 8-15) demonstrate that the amine based hardener of formula (2) in claim (1) and the amine based hardener of formula (3) in claims (1, 17 & 18) are recognized in the art as an alternative aromatic amine hardeners for this type of system.
Hergenrother et al., Bestmann et al., and Jain et al. all teach that these amine-based hardeners have the added benefit of enhancing the flame-retardant characteristics of this type of epoxy based composite.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and composite materials of Hefner, Jr. et al. with the instantly claimed amine-based hardener because: (a) the epoxy-based composite materials of Hefner, Jr. et al. are used to form structural composites; (b) the amine hardeners of Hefner, Jr. et al. include aromatic amine hardeners; (c) Hergenrother et al., Bestmann et al., and Jain et al. disclose similar epoxy based composites; (d) Hergenrother et al. demonstrate that the amine-based hardener of formula (3) in claims (1 & 17) is recognized in the art as an alternative aromatic amine hardener for this type of system; (e) Bestmann et al. demonstrate that the amine-based hardener of formula (2) in claim (1) is recognized in the art as an alternative aromatic amine hardener for this type of system; (f) Jain et al. demonstrate that the amine based hardener of formula (2) in claim (1) and the amine based hardener of formula (3) in claims (1, 17 & 18) are recognized in the art as an alternative aromatic amine hardeners for this type of system; and (g) Hergenrother et al., Bestmann et al., and Jain et al. all teach that these amine-based hardeners have the added benefit of enhancing the flame-retardant characteristics of this type of epoxy based composite.
Regarding claim 19, the combined teachings of {Hefner, Jr.et al. & Hergenrother et al.}, the combined teachings of {Hefner, Jr. et al. & Bestmann et al.}, and the combined teachings of {Hefner, Jr. et al. & Jain et al.} are as set forth above and incorporated herein.  They fail to explicitly disclose: (19) wherein a content of component [C] is 1.0 to 5.0% by mass as the phosphorus atom content in the epoxy resin composition.  Rather: Hefner, Jr. et al. use from about 0.80:1 to about 1.50 equivalents of NH per epoxide equivalent (see paragraph 0051); the hardener of Hergenrother et al. has a phosphorus content of about 10% by mass; the hardeners of Bestmann et al. have a phosphorus content of about 12% by mass; and the hardeners of Jain et al. have a phosphorus content of about 10% to 12% by mass.  Accordingly, the skilled artisan would have expected an overall phosphorus content that embraces the claimed range (1.0 to 5.0% by mass) when substituting the hardener of Hefner, Jr. et al. with the phosphorus-containing amines of Hergenrother et al., Bestmann et al., and Jain et al.  Furthermore, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”), Arai et al. (US 2012/0035299 A1), and Goto et al. (US 2013/0281573 A1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Bestmann et al. (DE 19857697 A1), Arai et al. (US 2012/0035299 A1), and Goto et al. (US 2013/0281573 A1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”), Arai et al. (US 2012/0035299 A1), and Goto et al. (US 2013/0281573 A1).
Regarding claim 9, the combined teachings of {Hefner, Jr.et al. & Hergenrother et al.}, the combined teachings of {Hefner, Jr. et al. & Bestmann et al.}, and the combined teachings of {Hefner, Jr. et al. & Jain et al.} are as set forth above and incorporated herein.  Hefner, Jr. et al. contemplate the use of “plastic microsphere” fillers (see paragraph 0065).  They fail to explicitly disclose: (9) a thermoplastic resin (D).
The teachings of Arai et al. and Goto et al. are as set forth above and incorporated herein.  Arai et al. (see paragraphs 0124-0126) and Goto et al. (see paragraphs 0148-0159) both demonstrate that thermoplastic particles are recognized in the art as suitable plastic fillers for this type of epoxy-based composition and composite.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the compositions and composites resulting from the combined teachings of {Hefner, Jr.et al. & Hergenrother et al.}, the combined teachings of {Hefner, Jr. et al. & Bestmann et al.}, and the combined teachings of {Hefner, Jr. et al. & Jain et al.} with a thermoplastic resin (D) because: (a) Hefner, Jr. et al. contemplate the use of “plastic microsphere” fillers; (b) Arai et al. and Goto et al. both demonstrate that thermoplastic particles are recognized in the art as suitable plastic fillers for this type of epoxy-based composition and composite; and (c) it has been found that the selection of a known prima facie obviousness determination.

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.  
The arguments suggest that Applicant’s experimental data provides a showing of unexpected results.  Specifically: Example 15 (featuring compound of formula (4)) shows high flame retardance compared to Comparative Examples 3 & 5 (see page 11 of the response); Example 15 (featuring compound of formula (4)) shows better viscosity stability compared to Comparative Examples 3 & 5 (see page 11 of the response); and Example 12 (featuring compound of formula (4)) shows better viscosity stability compared to Comparative Example 4 (see page 12 of the response).
First: it has been found that a showing of unexpected results must be commensurate in scope with the claimed invention – see MPEP 716.02 (d).  Independent claim 6 requires the compound of formula (4) as [A’] and a specific ratio of [A’] and [B]; however, the claim scope is open to any species of trifunctional or higher functional epoxy resin [B], embraces any relative amount of [C’], and embraces any unspecified additives and relative amounts thereof.  The exemplary data is generated with: a single species of tetra-functional epoxy resin [B], a specific relative amount of [C’] in terms of phosphorus atom content, 3,3’-DDS as an additional amine hardener, and a specific polyether sulfone (and relative amount thereof) as a thermoplastic additive.  Accordingly, these exemplary embodiments fail to represent the full scope of claim 6.  Independent claim 1 is broader in scope than claim 6 in that it embraces a compound of formula 
Second: it has been found that showing of unexpected results must compare the claimed subject matter with the closest prior art to effectively rebut a prima facie case of obviousness – see MPEP 716.02(e).  All three of the primary references applied above teach components [A] and [B] of claim (1), and Arai et al. teach components [A’] and [B] of claim (6).  The rejections rely upon supporting references to satisfy component [C]/[C’].  Comparative Examples 3-5 feature [B] and [C]/[C’] but not [A]/[A’].  Accordingly, these comparative examples fail to adequately represent the closest prior art.
Third: the applied supporting teachings for component [C]/[C]’ all suggest that these phosphorus-containing amine hardeners provide improved flame retardance characteristics, when compared to conventional aromatic amine hardeners (not containing phosphorus).  Accordingly, improved flame retardance when using these phosphorus-containing amine hardeners would have been an expected result.


Conclusion
Applicant's amendment, particularly the newly introduced limitations of new claims 18 and 22, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 15, 2022